Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 12 are pending in this Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 rejected under 35 U.S.C. 102(a)(2) as being anticipated by FRANCHITTI, United States Patent Application Publication No. 20190171438.

Claim 1:
	FRANCHITTI discloses:
receiving a plurality of inputs and metadata associated with each of the plurality of inputs from one or more stakeholders pertaining to one or more applications (see [0128]-[0168] → FRANCHITTI discloses this limitation in that the system receives a plurality of subsets of inputs with metadata associated with the plurality of software components pertaining to one or more applications); 
generating a hierarchical structure of the plurality of inputs and the one or more stake holders pertaining to the one or more applications (see [0128]-[0168] → FRANCHITTI discloses this limitation in that the system generates a hierarchical model/structure of the plurality of inputs); 
performing a mapping across the plurality of inputs received from the one or more stakeholders based on the hierarchical structure to identify relationship between one or more components specified in one or more applications (see [0128]-[0168] → FRANCHITTI discloses this limitation in that the system includes a mapping that facilitates object-relational mapping between one or more software components specified in one or more applications); 
generating a catalog based on the identified relationship (see [0128]-[0168] → FRANCHITTI discloses this limitation in that the system generates an Enterprise Catalog as ArchKnow that includes multiple reusable software components tagged with one or more taxonomy elements, wherein the Enterprise Catalog leverages a growing collection of ontologies, taxonomies, namespaces, bindings, and/or metrics that describing the semantics and relations of their underlying data and application components); 
receiving an incoming request from one or more users (see [0131]-[0168] → FRANCHITTI discloses this limitation in that the system receives a user input request with one or more criteria and associated values); 
determining, based on the incoming request, a change in one or more attributes defining the hierarchical structure comprised in the catalog (see [0131]-[0168] → FRANCHITTI discloses this limitation in that the system determines user requests attributes by matching the request with the Enterprised Catalog using a scoring and weighting system); 
dynamically updating the catalog based on the change in one or more attributes defining the hierarchical structure (see [0131]-[0168] → FRANCHITTI discloses this limitation in that the system implements changes to the taxonomy and/or Enterprise Catalog based on identified user request attributes); and 
enabling, based on the dynamically updated catalog, reusability of at least one of the plurality of inputs and the one or more components for the incoming request (see [0131]-[0168] → FRANCHITTI discloses this limitation in that the system enables the reuse of the plurality of software components within the Enterprise Catalog by dynamically updating and adapting one or more catalogued solutions deployed to address user request). 

Claim 2:
	FRANCHITTI discloses:
wherein the one or more components comprised in the hierarchical structure comprise a plurality of algorithms, a plurality of machine learning models, a plurality of execution platforms and information pertaining to one or more stakeholders (see [0006][0005][0146][0332] → FRANCHITTI discloses this limitation in that the plurality of components comprise algorithms, machine learning models, execution platforms and information pertaining to stakeholders). 

Claim 3:
	FRANCHITTI discloses:
further comprising providing a dynamic view of the algorithms and stakeholders by dynamically updating the catalog in case of any changes in the inputs and the relationship (see [0148]-[0151] → FRANCHITTI discloses this limitation in that the system dynamically implements changes to the taxonomy and/to the Enterprise Catalog in real-time by continuously and/or intermittently updating and curating the Enterprise Catalog). 


Claim 4:
	FRANCHITTI discloses:
further comprising creating a zero-coding dynamic algorithm for an application by enabling reusability of a plurality of modules associated with other applications (see [0459][0467] → FRANCHITTI discloses this limitation in that the system enables a reuse of software design and code among similar software cases by creating code reuse dynamic algorithm). 

Claim 5 is essentially the same as Claim 1 except it set forth the claimed invention as a system claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 6, 7 and 8 perform the same functions as Claims 2, 3, and 4 respectively.  Thus, FRANCHITTI as modified discloses/teaches every element of Claims 6, 7 and 8 as indicated in the above rejection for Claims 2, 3 and 4 respectively. 

Claim 9 is essentially the same as Claim 1 except it set forth the claimed invention as a media claim and is rejected for the same reason as applied hereinabove for Claim 1. 

Claims 10, 11 and 12 perform the same functions as Claims 2, 3, and 4 respectively.  Thus, FRANCHITTI as modified discloses/teaches every element of Claims 10, 11 and 12 as indicated in the above rejection for Claims 2, 3 and 4 respectively. 

Relevant Prior Art
1. Kemmler et al, U.S. Patent Application Publication No. 20130325867, is directed to methods, software, and systems for providing a homogeneous data model based on in-memory database views. One computer-implemented method includes creating an application view field associated with an application view, indicating a base database field in a base database table for the created application view field, collecting additional information associated with the indicated base database field, determining at least a data element and a domain associated with the indicated base database field using the collected additional information, determining, by operation of a computer using the collected additional information, that multiple determined catalog entries associated with the indicated base database field exist in a catalog, and proposing names for the application view field, wherein the proposed names are presented from most specific to least specific. 
2. Van Dusen et al, U.S. Patent No. 9461876, is directed to a system and method for providing ttx-based categorization services and a categorized commonplace of shared information. Currency of the contents is improved by a process called conjuring wherein users' thoughts are rapidly infused into the Map. As a new idea is sought, a goal is created for a search. After the goal idea is found, a ttx is concretized and categorized. The needs met by such a Map are prior art searching, competitive environmental scanning, competitive analysis study repository management and reuse, innovation gap analysis indication, novelty checking, technology value prediction, investment area indication and planning, and product technology comparison and feature planning. 
The above references are pertinent arts listed in PTO-892 from. They are directed to the same field of invention to the state of art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN HUTTON whose telephone number is (571)270-1223. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAN HUTTON/Primary Examiner
Art Unit 2154                                                                                                                                                                                                        04/28/2022